       Case 3:21-cv-00048-VLB Document 1 Filed 01/13/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT



 MARION WILLIAMS,                                     CASE NO.:

                        Plaintiff,

 v.                                                   PETITION FOR REMOVAL
                                                      BASED UPON DIVERSITY
 RICHARD ALLETAG AND                                  OF CITIZENSHIP
 D & M CARRIERS, LLC,

                        Defendants.                   JANUARY 13, 2021

______________________________________


       NOW COME petitioners/defendants, Richard Alletag and D & M Carriers, LLC, by

and through their undersigned counsel, and respectfully petition this Honorable Court as

follows:

        1.     Petitioners are the defendants in a civil action captioned Marion Williams v.

Richard Hans Alletag, et al., which has been filed in the Connecticut Superior Court, Judicial

District of Windham at Putnam (hereafter, the "state court action"). The docket number in

the state court action is WWM-CV21-6021066-S. A copy of the Complaint in the state court

action is submitted herewith as Exhibit A.

       2.      The Complaint in the state court action sounds in negligence and arises from

a motor vehicle accident alleged to have occurred at about 4:00 p.m. on July 13, 2019, within

the parking lot of Frito Lay, Inc., 1886 Upper Maple Street in Dayville, Connecticut.

Plaintiff alleges that at that time and place, he was present within his stopped vehicle when

the defendant driver, Richard Alletag, collided with it as he (Alletag) was attempting to make

                                              1
        Case 3:21-cv-00048-VLB Document 1 Filed 01/13/21 Page 2 of 5




a U-turn. Please see Complaint, Count One, Paras. 3 – 5. The plaintiff alleges that at the

time of the incident, defendant Alletag was operating his vehicle as the employee and/or

agent of defendant D & M Carriers, LLC, making that defendant vicariously liable for the

alleged negligence of defendant Alletag. Please see Complaint, Counts One, Para. 6 and

Count Two.

       3.      Among the permanent injuries and losses claimed by the plaintiff are the

following: impingement of the left shoulder and tearing of the left rotator cuff requiring

surgical repair, left bicep tenosynovitis, disc bulges at C2-C3 and C3 – C4, disc protrusion

at C4 – C5, and disc herniations with annular tearing at C5 – C6 and C6 – C7. The plaintiff

claims these injuries necessitated medical treatment including surgery, and that he will

potentially need additional treatment in the future, including further surgery. Plaintiff further

alleges that he has been obliged to spend sums of money for medical care, and will in future

incur such expenses. Please see Complaint, Count One, Paras. 8 – 10. The plaintiff further

claims to have sustained a loss of enjoyment of life’s activities, general pain and suffering

(past and future), and lost income. Please see Complaint, Count One, Paras. 11 – 12.

       4.      This action is being removed to the District Court pursuant to Title 28, United

States Code § 1441(a). In support of this Petition for Removal, Petitioners respectfully state

and represent to the Court as follows:

       a.      By Complaint dated December 22, 2020, Plaintiff filed suit against the

Petitioners. Service was accomplished upon Petitioner Alletag on or about January 5, 2021,

through the Commissioner of Motor Vehicles, and on Petitioner D & M Carriers, LLC on




                                               2
        Case 3:21-cv-00048-VLB Document 1 Filed 01/13/21 Page 3 of 5




January 4, 2021, through the Commissioner of Motor Vehicles. The Complaint seeks venue

in the Superior Court of Connecticut, the Judicial District of Windham at Putnam.

        b.      The Plaintiff is citizen and domiciliary of the State of Connecticut. Please

see Summons, submitted herewith as Exhibit B.

        c.      Petitioner Richard Alletag is, and at all times relevant was, a citizen and

domiciliary of the State of California.

        d.      Petitioner D & M Carriers, LLC is a limited liability company organized and

existing under the laws of the State of Oklahoma, with its principal place of business being

Oklahoma City, Oklahoma. The principal and sole owner of D&M Carriers, LLC is Mr.

David Freymiller. Mr. Freymiller is a resident and domiciliary of the State of Oklahoma.

        e.      In his Complaint, Plaintiff alleges that as a result of the subject incident, he

suffered multiple physical injuries and monetary losses, which are serious and permanent in

nature, including those injuries described in detail above. He further asserts a claim of a

pain and suffering, future loss, inability to pursue his life’s usual activities, and lost income.

Thus, the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

        5.      This Court has original jurisdiction over this Action pursuant to 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between the Plaintiff and the

Petitioners, and because the amount in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs.

        6.      Venue is proper pursuant to 28 U.S.C. §1391(a) and (b), because the events

giving rise to the Plaintiff's claims occurred within the State of Connecticut and the

Petitioners are subject to personal jurisdiction in Connecticut.


                                                3
       Case 3:21-cv-00048-VLB Document 1 Filed 01/13/21 Page 4 of 5




       7.     Pursuant to 28 U.S.C. §1446(d), the Petitioners have notified the Superior

Court of the State of Connecticut, Judicial District of Windham at Putnam, of the filing of

this Petition. Please see Notice of Removal submitted herewith as Exhibit C.



       WHEREFORE, based upon the foregoing, Petitioners respectfully request that the

state court action be removed to the United States District Court for the District of

Connecticut pursuant to 28 U.S.C. §1441(a), and that further proceedings in the Superior

Court of Connecticut, Judicial District of Windham at Putnam, be discontinued.



                                            Respectfully submitted,

                                            DEFENDANTS/PETITIONERS,
                                            RICHARD ALLETAG AND
                                            D & M CARRIERS, LLC


                                            By:      /s/ Michael P. Kenney _________
                                                  Michael P. Kenney
                                                  Federal Bar No. ct26768
                                                  RYAN RYAN DELUCA LLP
                                                  185 Asylum St., 6th Floor
                                                  Hartford CT 06103
                                                  Ph: 860-785-5157
                                                  Fax: 860-785-5040
                                                  mpkenney@ryandelucalaw.com




                                            4
       Case 3:21-cv-00048-VLB Document 1 Filed 01/13/21 Page 5 of 5




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


 MARION WILLIAMS,                                      CASE NO.:

                        Plaintiff,

 v.                                                    PETITION FOR REMOVAL
                                                       BASED UPON DIVERSITY
 RICHARD ALLETAG AND                                   OF CITIZENSHIP
 D & M CARRIERS, LLC,

                        Defendants.                    JANUARY 13, 2021

______________________________________


         I hereby certify that on January 13, 2021, a copy of the foregoing document was filed
electronically and served by mail upon anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court's electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court's CM/ECF System.


A copy of the foregoing was mailed to:

Andrew Bottinick, Esq.
Carter Mario Law Firm
100 Plains Road
Milford CT 06461
Attorneys for the Plaintiff



                                              _____/s/ Michael P. Kenney_____________
                                              Michael P. Kenney
                                              Fed. Bar No. ct26768




                                              5
